DETAILED ACTION
Application 16/961540, “OXYGEN PERMEABLE ELEMENT AND SPUTTERING TARGET MATERIAL”, is the national stage entry of a PCT application filed on 1/17/19 and claims priority from a foreign application filed on 1/29/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/8/22.  

Official Notice
In order to improve the conciseness, this Office action may include instances wherein the examiner has relied on Official Notice of facts not in the record, asserting that certain limitations in one or more dependent claim are old, common knowledge or well-known expedients in the art without presenting documentary evidence in support of the assertion.  The facts relied on are intended only to fill gaps which might exist in the evidentiary showing to support the ground of rejection applied to the one or more dependent claim.  See MPEP 2144.03 for more information regarding USPTO policy on Official Notice.
Each reliance on Official Notice is marked in the body of this Office Action by the tag “[OFFICAL NOTICE]” so as to create a clear record as to which elements or limitations of the invention are addressed utilizing Official Notice. Additionally, a basis for the taking of Official Notice is includes in each instance so as to present science and/or technical reasoning to support the assertion.

Applicant may challenge any assertion of Official Notice. To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  
In the event that applicant adequately traverses the assertion of Official Notice, the examiner is required to provide documentary evidence in the next Office action if the rejection is to be maintained.  If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Election/Restriction
Applicant’s election without traverse of claims 1-8 and 11-20 in the reply filed on 8/8/22 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 refers to “the oxygen permeable element comprises the interlayer located between the solid electrolyte” and “the anode and the interlayer located between the solid electrolyte and the cathode”.  However, base claim 1 does not separately refer to or otherwise establish these two specific interlayers.  Therefore, claim 8 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2013/0224628).
Regarding claim 1, Moon teaches (Figure 3) an oxygen permeable element (item 10) comprising an anode (item 14), a cathode (item 11), and a solid electrolyte (item 13) located between the anode and the cathode (see Figure 3) and, with a voltage applied between the anode and the cathode, being capable of allowing oxygen gas in the cathode side atmosphere to pass through the solid electrolyte to the anode side (this describes a normal behavior of an air SOFC with oxygen ion conductive electrolyte), 
the oxygen permeable element further comprising an interlayer (item 12; “functional layer”, paragraph [0013]) located between the solid electrolyte and at least one of the anode and the cathode (see Figure 3), 
at least one interlayer comprising an oxide of bismuth (“metal oxide”, paragraph [0013]; “Bi2O3”, paragraph [0018]; paragraph [0036, 0096, 0105]), and 
the solid electrolyte comprising an oxide of lanthanum (paragraph [0125]).

Regarding claim 5 and 6, Moon remains as applied to claim 1.  Moon further teaches wherein the interlayer comprises a complex oxide the complex oxide contains bismuth and lanthanum, gadolinium, or yttrium (paragraphs [0027-0036]).

Regarding claim 7, Moon remains as applied to claim 1.  Moon further teaches wherein the anode or the cathode comprises a platinum group element (paragraph [0127]).

Regarding claim 8, Moon remains as applied to claim 1.  Moon further teaches wherein the oxygen permeable element comprises the interlayer located between the solid electrolyte and the anode and the interlayer located between the solid electrolyte and the cathode, and both of the interlayers comprise an oxide of bismuth (paragraph [0125] teaches that an additional functional layer may be provided on the anode side; alternatively, paragraph [0140] describes a symmetric cell readable on the claimed invention).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon (US 2013/0224628) and Sansom (J.E.H. Sansom and P.R. Slater, “Oxide ion conductivity in the mixed Si/Ge apatite-type phases La9.33Si6-xGexO26”, Volume 167, Issues 1–2, 12 February 2004, Pages 23-27).
Regarding claims 2 and 3, Moon remains as applied to claim 1.  Moon further teaches wherein the electrolyte may be YSZ (paragraph [0049]), but does not appear to teach wherein the solid electrolyte comprises a complex oxide represented by formula: La9.33+x[T6.00-yMy]O26.0+z wherein T is Si and/or Ge; M is at least one element selected from the group consisting of B, Ge, Zn Sn, W, and Mo; x is a number of −1.00 to 1.00; y is a number of 1.00 to 3.00; and z is a number of −2.00 to 2.00; and the ratio of the number of moles of La to the number of moles of M is 3.00 to 10.0.

In the fuel cell art, which is pertinent to applicant’s invention in view of the instant Background Section, Sansom teaches that apatite type solid electrolytes provide desirable performance including conductivity higher than YSZ (abstract, Introduction), and specifically teaches p La9.33Si6-xGexO26 type apatite including embodiments within the scope of applicant’s claim 3 formula (abstract, Table 3 e.g. La9.33Si3Ge3O26).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Moon by using a La9.33Si6-xGexO26 with x within the claimed range for the benefit of improving the electrolyte as taught by Sansom.
Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Regarding claims 13, 14, Moon remains as applied to claim 2 or 3.  Moon further teaches wherein the interlayer comprises a complex oxide the complex oxide contains bismuth and lanthanum, gadolinium, or yttrium (paragraphs [0027-0036]).

Regarding claims 18 and 19, Moon remains as applied to claim 2 or 3.  Moon further teaches wherein the anode or the cathode comprises a platinum group element (paragraph [0127]).


Claims 4, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon (US 2013/0224628), and Prinz (KR 10-2011-0118560; citations taken from attached machine translation).
Claims 11 and 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon (US 2013/0224628), Sansom (J.E.H. Sansom and P.R. Slater, “Oxide ion conductivity in the mixed Si/Ge apatite-type phases La9.33Si6-xGexO26”, Volume 167, Issues 1–2, 12 February 2004, Pages 23-27) and Prinz (KR 10-2011-0118560; citations taken from attached machine translation).
Regarding claims 4, 11 and 12, Moon remains as applied to claim 1, 2 or 3.  Moon teaches a protection layer having a thickness of 1 to 50 microns (paragraph [0123]) readable on the claimed interlayer, does not appear to teach wherein the interlayer has a thickness of 1 nm to 350 nm.
However, in the fuel cell art it is a generally known goal to make the various layers of the fuel cell thinner for various benefits such as reducing overall internal resistance and species diffusion pathways [OFFICAL NOTICE].  
Moreover, in the fuel cell art, Prinz teaches a protection layer (Figure 1 items 120 or 140), wherein the protection layer may have a thickness of 1 to 100 nm (paragraph T021).  
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A).  In this case, an oxygen permeable element comprising an interlayer as described by Moon, but wherein the interlayer has a thickness of 1 to 350 nm, is found to be obvious over Moon because a skilled artisan would have found thinning the interlayer to be an obvious modification with desirable consequences such as reducing resistance or diffusion pathways or other known benefits. The 1 nm to 350 nm scale was attainable in the fuel cell art in view of Prinz; therefore, production of such a dimension was within the ordinary skill of the artisan at the time of invention.


Regarding claims 15, 16 and 17, Moon remains as applied to claim 4, 11 or 12.  Moon further teaches wherein the interlayer comprises a complex oxide the complex oxide contains bismuth and lanthanum, gadolinium, or yttrium (paragraphs [0027-0036]).

Regarding claims 20, Moon remains as applied to claim 4.  Moon further teaches wherein the anode or the cathode comprises a platinum group element (paragraph [0127]).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Son USP 9893367) -thin film fuel cell with interlayer and functional layer;
Kang (US 2010/0255406) -fuel cell with thin protection layers;
Mardilovich (US 2004/0081878) -protective layer for protecting current collectors;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723